                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

WPEM, LLC,                                            §
                                                      §
         Plaintiff,                                   §
                                                      §     Case No. 2:18-cv-00156-JRG
v.                                                    §
                                                      §     JURY TRIAL DEMANDED
SOTI INC.,                                            §
                                                      §
         Defendant.                                   §

                 SOTI INC.’S MOTION FOR LEAVE TO FILE MOTION
             TO RECOVER ATTORNEYS’ FEES PURSUANT TO 35 U.S.C. § 285

         Defendant SOTI Inc. (“SOTI”), as a “prevailing party” under 35 U.S.C. § 285, files this

motion for leave requesting permission from the Court to file a motion to recover attorneys’ fees

pursuant to Section 285 (“Motion for Fees”). In its Motion for Fees, SOTI will demonstrate that

this case is exceptional under Section 285 because it “stands out from others with respect to the

substantive strength of [Plaintiff’s] litigating position (considering both the governing law and

the facts of the case) or the unreasonable manner in which the case was litigated.” Octane

Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014).

         In particular, Plaintiff WPEM, LLC (“WPEM”) initiated and maintained a baseless

lawsuit even though WPEM and its counsel knew or should have known:

         (1) The accused technology (i.e., SOTI’s MobiControl Speed Lockdown) was publically

available and offered for sale by SOTI before the priority date of the Asserted Patent. This

information was readily identifiable (by, e.g., basic internet inquires) when WPEM filed its

Complaint. Counsel for SOTI also informed counsel for WPEM (and provided supporting

documentation) of these facts early on in the case.




73686426.1
         (2) WPEM’s own published patent application, i.e., U.S. Patent Application Publication

No. 2011/0264246 (the “’246 Publication), was published more than one year prior to the

effective filing date of the Asserted Patent—and describes every feature of the Asserted Claims,

qualifying as invalidating prior art under 35 U.S.C. § 102(a)(1).       The ’246 Publication is

referenced by, but not incorporated by reference in, the Asserted Patent. Therefore, even a

cursory review of the Asserted Patent would have revealed that it is invalid in view of WPEM’s

own prior art.

         (3) The Asserted Patent is unenforceable due to inequitable conduct.           The ’246

Publication served as a starting point for the Asserted Patent and is included almost verbatim in

the Asserted patent. Also, the ’246 Publication and the Asserted Patent were prosecuted by the

same law firm.          Nevertheless, despite qualifying as invalidating prior art under

35 U.S.C. § 102(a)(1), the ’246 Publication was never included in an Information Disclosure

Statement (IDS) during prosecution of the Asserted Patent. As a result, as made clear from the

prosecution file history, the Examiner never considered the ’246 Publication in resolving

patentability. Again, a cursory review of the Asserted Patent and its file history would have

revealed this defect.

         (4) The Asserted Patent is unenforceable due to incorrect inventorship. Tina Pantoja is a

named inventor of the ’246 Publication, but (confusingly) is not a named inventor of the

Asserted Patent. However, in publicly-available assignment records Ms. Pantoja declares under

penalty of perjury that she is, in fact, an inventor of the Asserted Patent. Yet again, a cursory

review of USPTO assignment records would have revealed this defect.

         Despite being confronted with this information, WPEM’s counsel continued to pursue

litigation, attempting to extract a settlement payment.


73686426.1
                                                -2-
         Accordingly, SOTI respectfully requests that the Court grant SOTI’s Motion for Leave.

Should the Court do so, SOTI shall file its Motion for Fees within fourteen (14) days thereafter.



Date: November 20, 2018                              Respectfully submitted,

                                                     By /s/ Robert Greeson
                                                        Robert Greeson

                                                     NORTON ROSE FULBRIGHT US LLP
                                                     Robert Greeson (Texas Bar No. 24045979)
                                                     Lead Attorney
                                                     robert.greeson@nortonrosefulbright.com
                                                     2200 Ross Avenue, Suite 3600
                                                     Dallas, Texas 75201
                                                     Tel: (214) 855-7430
                                                     Fax:(214) 855-8200

                                                     Erik Janitens (Texas Bar No. 24097878)
                                                     erik.janitens@nortonrosefulbright.com
                                                     1301 McKinney Street, Suite 5100
                                                     Houston, Texas 77010
                                                     Tel: (713) 651-3629
                                                     Fax:(713) 651-5246

                                                     ATTORNEYS FOR DEFENDANT SOTI INC.



                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 20, 2018, all counsel of record who

are deemed to have consented to electronic service are being served with a copy of this document

via CM/ECF. Any other counsel of record will be served in accordance with the Federal Rules

of Civil Procedure.

                                                      /s/ Robert Greeson
                                                          Robert Greeson




73686426.1
                                               -3-
